Continuation Sheet for Advisory Action
	Continuation of Box 3. The proposed amendment to independent claim 1 would limit the cells in the claimed method to being loaded with an antigen, wherein at least 30% of the cells produced in the method are reactive to said antigen. While dependent claim 2 generally limits to the inclusion of an antigen, the limitation wherein at least 30% of the cells produced in the method are reactive to said antigen has not previously been considered. Additionally, amending the independent claim to recite the general limitation of including an antigen in the cells also changes the scope of each of the dependent claims. As such these new limitations require further search and consideration and may raise issues of new matter.
The proposed amendments will not be entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does not place the application in condition for allowance because all of applicant’s arguments rely the proposed new limitations which are not entered. Therefore these arguments are not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653